Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 1 of 20




                     EXHIBIT “7”
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 2 of 20




                                IN ARBITRATION
                       AMERICAN ARBITRATION ASSOCIATION


  RICHARD TORGERSON, individually,                   Case No. 01-17-0000-3776
  and on behalf of all others similarly
  situated,
                        Claimants,

                         v.

  LCC INTERNATIONAL, INC.,

                         Respondent.


 RESPONDENT’S MOTION FOR CLAUSE CONSTRUCTION AWARD DISMISSING
                COLLECTIVE ACTION ALLEGATIONS

       Pursuant to Section 3 of the American Arbitration Association’s Supplemental Rules for

Class Arbitration, Respondent LCC International, Inc. (“LCC” or “Respondent”) moves for a

clause construction award dismissing the collective action allegations in Claimant Richard

Torgerson’s Demand for Arbitration and directing this matter to proceed as an individual

arbitration, which it properly is. As grounds for its Motion, LCC states as follows:

       1.      Mr. Torgerson, who formerly worked as Migration Analyst and Senior Migration

Analyst at LCC, has filed a Demand for Arbitration alleging that LCC misclassified its Migration

Analyst position as exempt from the overtime provisions of the federal Fair Labor Standards Act,

29 U.S.C. § 201, et seq. (“FLSA”). He claims that LCC failed to pay him and similarly situated

Migration Analysts overtime compensation allegedly due and owing in those weeks in which

they worked more than 40 hours.

       2.      Importantly for purposes here, Mr. Torgerson wants to arbitrate not only his claim

in this arbitration, but also the claims of others similarly situated employees pursuant to the

FLSA’s collective action device, 29 U.S.C. § 216(b). Mr. Torgerson cannot do this, however,

                                                1
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 3 of 20




because at the start of his employment with LCC, he signed an Employee Agreement on Ideas,

Inventions and Confidential Information (“Employee Agreement”). That Agreement, inter alia,

requires him to resolve any employment related disputes with LLC via binding arbitration.

Notably, the Employee Agreement does not authorize class, collective or group arbitration in any

form.

        3.     Because the Employee Agreement does not expressly authorize any form of

arbitration other than individual arbitration, binding Supreme Court precedent controls the result

here and prevents Mr. Torgerson from pursuing any class, collective or group claims in this

proceeding. See Stolt-Nielsen S.A. v. AnimalFeeds International Corp., 559 U.S. 662 (2010);

AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011).

        4.     In fact, by Award date October 24, 2014, another arbitrator in an arbitration

involving the exact same position and arbitration provision, ruled as such. Nasim Khan et al v.

LCC International, Inc., AAA 01-14-0000-6008 (Oct. 24, 2014), (Partial Final Clause

Construction Award (“Clause Construction Award”). This prior, final ruling both collaterally

estops Mr. Torgerson from arguing /to the contrary and, regardless, establishes the propriety of

the same result here.

        WHEREFORE, the Arbitrator should grant LCC’s Motion and enter a final clause

construction award dismissing Mr. Torgerson’s collective action allegations, further directing

that this arbitration proceed on an individual basis as the parties mutually agreed in the

Employee Agreement. The Arbitrator should also order that any potentially similarly situated

claimants who have purported to join this arbitration must file their claims on an individual basis

in accordance with the arbitration provision in their respective Employee Agreements.




                                                2
Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 4 of 20




  Dated: June 2, 2017                 Respectfully submitted,



                                      /s/ James N. Boudreau
                                      James N. Boudreau, Esq.
                                      Adam R. Roseman, Esq.
                                      Greenberg Traurig, LLP
                                      2700 Two Commerce Square
                                      2001 Market Street
                                      Philadelphia, PA 19103
                                      215.988.7833 (Telephone)
                                      215.988.7801 (Telecopy)

                                      Attorneys for Respondent




                                  3
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 5 of 20




                               CERTIFICATE OF SERVICE

       I, Adam R. Roseman, hereby certify that on this 2nd day of June 2017, a true and correct

copy of Respondent LCC International Inc.’s Motion for a Clause Construction Award

Dismissing Collective Action Allegations, its Memorandum in Support of the Motion,

corresponding exhibits and Proposed Order were served upon the following counsel via email

and regular mail.

                                      Gregory P. Goheen
                                       Robert L. Turner
                            McAnany, Van Cleave & Phillips, P.A.
                            10 E. Cambridge Circle Drive, Suite 3
                                   Kansas City, KS 66103
                                   ggoheen@mvplaw.com
                                    rturner@mvplaw.com



                                                                          /s Adam R. Roseman
                                                                            Adam R. Roseman




                                              4
       Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 6 of 20




                                  IN ARBITRATION
                         AMERICAN ARBITRATION ASSOCIATION


  RICHARD TORGERSON, individually,                     Case No. 01-17-0000-3776
  and on behalf of all others similarly
  situated,
                        Claimants,

                           v.

  LCC INTERNATIONAL, INC.,

                           Respondent.


    MEMORANDUM IN SUPPORT OF RESPONDENT’S MOTION FOR CLAUSE
  CONSTRUCTION AWARD DISMISSING COLLECTIVE ACTION ALLEGATIONS

  I.     INTRODUCTION

         Claimant Richard Torgerson (“Claimant” or “Mr. Torgerson”) is a former Migration

Analyst and Senior Migration Analyst for Respondent LCC International, Inc. (“Respondent” or

“LCC”). He claims that LCC misclassified the Migration Analyst position (whether Senior or

not) as exempt from the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and

therefore owes him, and others who served in the role, overtime pay. Thus, when he filed his

arbitration demand, he did so not only on behalf of himself but others he claims are similarly

situated to him. In other words, he wants to arbitrate this matter as a collective action under the

FLSA’s collective action device, 29 U.S.C. § 216(b).

         Mr. Torgerson, however, is not legally entitled to pursue a collective action in arbitration.

First, the issue has already been decided against Mr. Torgerson. In Nasim Khan et al v. LCC

International, Inc., AAA 01-14-0000-6008 (Oct. 24, 2014), (Partial Final Clause Construction

Award (“Clause Construction Award”), Ex. 1 to Ex. A, Declaration of Adam Roseman

(“Roseman Decl.”)), a case involving the exact same position and Employee Agreement on
          Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 7 of 20




Ideas, Inventions and Confidential Information (“Employee Agreement”), an arbitrator ruled that

the Employee Agreement’s arbitration provision does not authorize the pursuit of class,

collective or group actions. This partial final award, with which Mr. Torgerson is in privity,

collaterally estops him from re-litigating the issue here.

            Regardless, and as explained in detail below, on its face, the Employee Agreement

contains no provision authorizing class, collective or group arbitration.        Based on binding

Supreme Court precedent, the lack of such express authorization effectively dooms Mr.

Torgerson’s desire to pursue any form of collective relief. He must pursue his claim, if at all, on

an individual basis because that is what he agreed to do. As a result, the Arbitrator, just as the

arbitrator in Khan did, should enter a final clause construction award ruling that the arbitration

provision does not permit this arbitration to proceed on behalf of a group and dismissing the

collective action allegations contained in Mr. Torgerson’s Demand for Arbitration.

    II.     FACTUAL BACKGROUND AND PROCEDURAL POSTURE

            LCC is a technical services company that provides telecom services to wireless operators

worldwide. Ex. A to Demand for Arbitration, Federal Court Complaint), ¶ 9. Mr. Torgerson

is a former Migration Analyst and Senior Migration Analyst who started his employment with

LCC in February 2013. 1          Ex. B to Demand for Arbitration, Mr. Torgerson’s Executed

Employment Agreement). He claims that LCC misclassified the Migration Analyst position –

whether Senior Migration Analyst or not – as exempt from the FLSA’s overtime provisions, and

that LCC therefore owes him overtime pay in those weeks in which he can prove they worked

more than 40 hours. Ex. A to Demand for Arbitration, ¶¶ 16-24. According to Mr. Torgerson,

all Migration Analysts are similarly situated in that all are subject to LCC’s same policy and



1
    Mr. Torgerson resigned his employment with LCC in March 2017.
                                                   2
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 8 of 20




practice of misclassifying them as exempt from the FLSA’s overtime requirements. Ex. A to

Demand to Arbitration, Comp. ¶¶ 21-24. All Migration Analysts also allegedly performed the

same job duties, routinely worked over 40 hours per week, and never received overtime

compensation. Id. at ¶ 18-20; 24; 31.

       Mr. Torgerson signed an Employee Agreement as a condition of employment that

obligates him to arbitrate any dispute he may have with LCC, like this one, that arises out of his

employment. (Ex. B to Demand for Arbitration, Mr. Torgerson’s Executed Employment

Agreement). The Employee Agreement is a contract expressly “made and entered into . . . by

and between LCC” and the individual employee who signs it.                (Id., 1).   The Employee

Agreement references and defines “the ‘Employee’” as the undersigned employee, meaning the

single individual who executes the Agreement. (See Id., 1). The Employee Agreement contains

a number of provisions related to the Employee’s employment with LCC.

       Pertinent here is that the Employee Agreement contains an express arbitration provision.

It states that “[a]ny controversy or claim arising ou[t] of or relating to . . . Employee’s

employment with LCC shall be settled by arbitration in Arlington, Virginia.” (Id., § 5.4). The

provision states that the rules of the American Arbitration Association (“AAA”) shall govern any

arbitration that takes place pursuant to its terms. 2 (Id. at § 5.4). It also provides that the losing

party shall bear the costs of arbitration unless the arbitrators decide otherwise, which is no

different than if in court. (Id.) Similarly, should the individual employee prevail on the merits of

his or her claims in arbitration, nothing in the Employee Agreement prohibits the employee from

recovering whatever relief he or she would be entitled to had he or she brought the claim(s) in




2
 It is undisputed that the Federal Arbitration Act, 9 U.S.C. § 1, et seq, applies to the Employee
Agreement.
                                                  3
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 9 of 20




court, including attorneys’ fees and costs. (Id. at § 5.5). Lastly, the arbitration provision, on its

face, does not authorize arbitration on a class or multi-plaintiff or multi-claimant basis.

        In fact, in June 2014, four Migration Analysts who each executed a virtually identical

Employee Agreement as Mr. Torgerson filed an arbitration demand with the AAA asserting the

exact same claim that Mr. Torgerson asserts. Ex. 2 to Ex. A, Roseman Decl. Notably, Mr.

Torgerson was a member of the putative FLSA collective in that case (though he did not opt-in

to it). 3 The arbitrator in that case concluded that the Employee Agreement “does not authorize

arbitration of group or collective claims.” Khan, et al v. LCC Int’l Inc., AAA 01-14-00006008

(Oct. 24, 2014) (Partial Final Clause Construction Award (“Clause Construction Award”), Ex. 1

to Ex. A, Roseman Decl., p. 6-10)). In so ruling, the arbitrator explained that “there is nothing in

the unambiguous language of the [a]rbitration [provision], explicit or implicit, to authorize

collective arbitration.” Id. at 11.

        Before the Khan arbitration and since, LCC has never administered any class, collective

or group claims under this arbitration. Declaration of Daniel J. Moss, ¶ 4, attached as Ex. B. In

addition to the Khan Claimants, other LCC employees have interpreted the arbitration to prohibit

group or class arbitration. Id. at ¶ 3. Former LCC employees have filed six separate arbitrations

against LCC alleging that it improperly classified them as an exempt employee and failed to pay

them overtime wages as allegedly required by the FLSA and seeking relief on an individual

basis. Id.




3
       In an effort to join the proposed collective action under 29 U.S.C. § 216(b), Nasim Khan,
Rochelle Robinson, Farshid Hoorfar, and Brad Duccy attached executed consent-to-sue forms to
the Demand for Arbitration in Khan et al v. LCC International, Inc.


                                                  4
       Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 10 of 20




III.     THE ARBITRATOR MUST DISMISS THE COLLECTIVE                                           ACTION
         ALLEGATIONS IN CLAIMANT’S ARBITRATION DEMAND. 4

         A.     Claimant Is Collaterally Estopped From Asserting That The Arbitration
                Provision Permits Class Or Group Arbitration.

         To start, although Mr. Torgerson would like to re-litigate the question of whether the

Employee Agreement permits him to pursue a collective action in this arbitration, the reality is

that another arbitrator has already answered the question against him and that adverse answer

binds him. The doctrine of “collateral estoppel 5 precludes the same parties to a prior proceeding

from litigating in a subsequent proceeding any issue of fact that was actually litigated and

essential to a final judgment in the first proceeding.” Glasco v. Ballard, 249 Va. 61, 64 (Va.

1995). Collateral estoppel applies when:

         (1) the issue to be precluded is identical to the issue already litigated; (2) the issue
         was actually determined in the prior proceeding; (3) the determination of the issue
         was essential to the decision in the prior proceeding; (4) the prior judgment was
         final and valid; and (5) the party against whom estoppel is asserted was a party to
         or in privity with a party in the prior action and had a full and fair opportunity to
         litigate the issue.

4
        The AAA’s Employment Dispute Resolution rules govern the procedures to be used in
arbitrations commenced pursuant to the Employment Agreement. (Exhibit A at § 5.4) In
addition, the Supplementary Rules for Class Arbitrations “apply to any dispute arising out of an
agreement that provides for arbitration pursuant to any of the rules of the [AAA].”
Supplementary Rules, Section 1. Thus, the Supplementary Rules apply in this arbitration. The
Supplementary Rules provide that “[u]pon appointment, the arbitrator shall determine as a
threshold matter, in a reasoned, partial final award on the construction of the arbitration clause,
whether the applicable arbitration clause permits the arbitration to proceed on behalf of or
against a class (the ‘Clause Construction Award’).” Supplementary Rules, Section 3.
5
        Principles of res judicata and collateral estoppel apply to arbitration proceedings. See
Epoxy Systems, Inc. v. Kjellstrom and Lee, Inc., 29 Va. Cir. 263 (Va. Cir. Ct. 1992). “When
arbitration affords opportunity for presentation of evidence and argument substantially similar in
form and scope to judicial proceedings, the award should have the same effect on issues
necessarily determined as a judgment has.” Restatement (Second) of Judgments §84 cmt. c
(1982).




                                                    5
      Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 11 of 20




Reber v. Trident Sys., Inc., No. 13-348, 2015 WL 1258330, at *3 (E.D. Va. Mar. 17, 2015)

(internal cites omitted). Privity exists for purposes of collateral estoppel when the parties’

interests are so identical with another that he represents the same legal right. State Farm Fire &

Casualty Co. v. Mabry, 255 Va. 286 (Va. 1998). Whether privity exists requires a careful

examination of the totality of circumstances in a given case. Id. at 289-90 (citing Angstadt v.

Atlantic Mutual Insurance Co., 249 Va. 444, 447 (Va. 1995)). In addition, there must be

mutuality; meaning that the litigant asserting collateral estoppel “would have been bound had the

litigation of the issue in the prior action reached the opposite result.” Angstadt, 249 Va. at 446–

47.

        LCC can establish each of the elements of collateral estoppel. As an initial matter, Mr.

Torgerson cannot seriously dispute the first four elements. In Khan, the parties fully briefed and

Arbitrator Healey decided the identical issue before this Arbitrator; whether the arbitration

provision in a Migration Analyst’s Employee Agreement permits LCC employees to arbitrate on

a class, collective or group basis. Ex. 3 to Ex. A, Roseman Decl. is the briefing regarding the

Khan Motion for Clause Construction Award. This was the sole issue addressed in Arbitrator

Healy’s October 24, 2014 Clause Construction Award, an Award that was final and valid for

collateral estoppel purposes. See Epoxy Sys., Inc. v. Kjellstrom & Lee, Inc., 29 Va. Cir. 263,

1992 WL 885004 at *2 (concluding defendants collaterally estopped from re-litigating claim that

was decided in prior arbitration); see also M.J. Woods, Inc. v. Conopco, Inc., 271 F. Supp. 2d

576, 581 (S.D.N.Y. 2003) (“It has become well-settled that collateral estoppel applies to issues

resolved in arbitration, assuming there has been a ‘final determination on the merits,

notwithstanding a lack of confirmation of the award.’”) (quoting Jacobson v. Fireman's Fund

Insurance Co., 111 F.3d 261, 267-68 (2d Cir. 1997)).

                                                6
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 12 of 20




       Next, the parties in this case are the same or in privity with the parties in Khan. First,

LCC was the respondent in Khan and is here as well. Second, even though Mr. Torgerson was

not a named party in Khan, he is in privity with the Khan claimants (“Khan Claimants”) because

his interests are exactly identical to theirs. See e.g., Ambrosia v. Cogent Commc'ns, Inc., No. 14-

02182, 2014 WL 4744409, at *2 (N.D. Cal. Sept. 22, 2014) (concluding that employees that did

not join prior FLSA collective action nonetheless “share the interests of the parties” with respect

to prior litigation’s ruling on class certification). Mr. Torgerson’s Employee Agreement contains

the same arbitration provision that was in the Employee Agreements that each of the Khan

Claimants executed. Like the Khan Claimants, Mr. Torgerson filed a Demand for Arbitration, on

behalf of himself and all others similarly situated, alleging that LCC improperly classified him as

an exempt employee and failed to pay him overtime wages. The Khan Claimants, like Mr.

Torgerson, would have arbitrated their claims on a group or class basis but for an arbitrator’s

ruling that the same arbitration provision did not permit it. As further evidence of privity, if

Arbitrator Healy found that the arbitration provision in question in Khan permitted group or class

arbitration, Mr. Torgerson would have been eligible to opt-in to that arbitration as a potentially

similarly situated claimant. In short, Mr. Torgerson is in privity with the Khan Claimants

because his legal interest is the same as that of the Khan Claimants – to pursue an FLSA claim in

arbitration on a group or class basis.

       Finally, mutuality exists because Arbitrator Healy’s Clause Construction Award in Khan

would have bound LCC, the party invoking collateral estoppel, had he found that the arbitration

provision permitted group or class arbitration. In other words, if Arbitrator Healy ruled against

LCC, LCC would be collaterally estopped from re-litigating whether the arbitration provision

permitted class or group arbitration in this case.



                                                     7
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 13 of 20




       In sum, collateral estoppel operates to preclude Mr. Torgerson from asserting that the

arbitration provision in his Employee Agreement permits group arbitration because Arbitrator

Healy, in an identical arbitration, concluded that it does not.

       B.      LCC Did Not Expressly Agree To Submit To Class Arbitration As
               Arbitrator Healy Found.

       Collateral estoppel aside, Mr. Torgerson cannot pursue a collective action in this

arbitration because LCC never agreed that he could. As the Employee Agreement’s terms make

plain, the parties only agreed to individual arbitration. It is beyond well settled that arbitration is

strictly a matter of contract; it is a way to resolve disputes—but only those disputes—that the

parties have agreed to submit to arbitration. First Options of Chicago, Inc. v. Kaplan, 514 U.S.

938, 943 (1995). Thus, in Stolt-Nielsen S.A. v. AnimalFeeds International Corp., 559 U.S. 662,

684 (2010), the United States Supreme Court held that “a party may not be compelled under the

FAA to submit to class arbitration unless there is a contractual basis for concluding that the party

agreed to do so.” (emphasis in original). And, importantly, the Supreme Court explained that

one cannot construe a contract’s silence on the issue as the requisite consent to class, collective

or group arbitration. Id.

       Common law contract principles reflect the same rule, i.e. that the law will not read into

an agreement a term that does not exist within the agreement itself. Specifically, under Virginia

law—which governs Mr. Torgerson’s Employee Agreement (see Ex. B to Demand for

Arbitration, Mr. Torgerson’s Executed Employment Agreement at § 5.5)—a court will not

interpret a contract by reading extraneous terms into it unless ambiguities arise from words in the

contract itself. See, e.g., Robinson-Huntley v. George Washington Carver Mut. Homes Ass’n,

Inc., 287 Va. 425, 429 (Va. 2014) (“When an agreement is plain and unambiguous on its face,

the Court will not look for meaning beyond the instrument itself.”) (internal citations omitted);

                                                  8
   Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 14 of 20




PMA Capital Ins. Co. v. US Airways, Inc., 271 Va. 352, 358 (Va. 2006) (stating contracts are to

be “construed as written, without adding terms that were not included by the parties”).

       The arbitration provision in Mr. Torgerson’s Employee Agreement is unambiguous.

There is no agreement to participate in class, collective or group arbitration. Rather, the use of

the singular throughout the Employee Agreement reveals an agreement to arbitrate with one

individual employee: “the ‘Employee.’” The only parties to the Employee Agreement are LCC

on the one hand, and “the undersigned employee of LCC (the ‘Employee’),” on the other. (Ex.

B to Demand for Arbitration, Mr. Torgerson’s Executed Employment Agreement).                    The

agreement to settle any disputes arising out of the Employee’s employment does not include an

agreement that the Employee may also arbitrate claims on behalf of others.

       Arbitrator Healy, as explained above, reached this very decision based on the provision’s

plain language, which is undeniably silent on the issue of group or classwide arbitration. He

explained:

       The plain meaning of the words in the Arbitration Claus here establish an
       unambiguous dispute resolution mechanism to address disputes individually, not
       collectively, between just two named parties – Respondent [LCC] and the
       “undersigned” Employee, in the singular – confirmed by approximately 49
       references to the signatory “Employee” throughout the Arbitration Clause and the
       Employee Agreement. The Arbitrator is unable to perceive a basis in the
       Arbitration Clause to authorize class arbitration, either explicitly or implicitly, or
       to indicate consent or agreement the arbitration of class claims. Contrary to
       Claimant’s suggestions, the fact that the Arbitration Clause does not expressly bar
       class arbitration does not support an inference of permissibility where the contract
       on its face is so bilateral in both form and substance.

Ex. 1 to Ex. A, Roseman Decl. at 7. This Arbitrator should follow Arbitrator Healy’s reasoning.

There is simply no indication whatsoever that the parties agreed to group arbitration.

       In sum, “parties may specify with whom they choose to arbitrate their disputes,” Stolt-

Nielsen, 559 U.S. at 683, and LCC and Mr. Torgerson have done so here. The Employee



                                                 9
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 15 of 20




Agreement at issue here reveals the parties’ unambiguous intent that any contemplated

arbitration proceed between LCC and one—“the”—Employee, i.e., Mr. Torgerson.

       C.      There Is No Valid Contractual Basis For Concluding That LCC Agreed To
               Submit To Group Arbitration.

       Because the parties only agreed to arbitration between LCC and Mr. Torgerson

individually, there is no need for further analysis of whether the Employee Agreement authorizes

class arbitration. See Stolt-Nielsen, 559 U.S. at 673 (explaining arbitrators need only engage in

contract construction if arbitration agreement at issue does not reveal parties’ agreement on issue

of class arbitration). Even if, arguendo, some ambiguity exists that permits venture past the clear

language of the arbitration agreement, the implications that arise from the terms of the contract

and its interpretation also show that the parties did not agree to group arbitration.

               1.      Silence On The Issue Of Class, Collective or Group Arbitration Means
                       That Such Arbitration Is NOT Permitted.

       In Stolt-Nielsen, the Supreme Court set forth guideposts for interpreting an arbitration

agreement allegedly ambiguous on the issue of group arbitration. The groundwork for such

interpretation, the Supreme Court explained, is the fundamental understanding that the “basic

precept” of arbitration is that it is “a matter of consent, not coercion.” Id. at 680-81. The

Supreme Court stressed that the relevant inquiry is “whether the parties agreed to authorize class

arbitration.” Id. at 687 (emphasis in original). In so ruling, it articulated several “rules of

fundamental importance.” Id. at 680. First, the mere existence of an agreement to arbitrate does

not and cannot support a finding that the parties implicitly agreed to authorize class arbitration.

Id. at 685. Second, the lack of an express prohibition or exclusion of class arbitration similarly

cannot support a finding that the parties agreed to authorize class arbitration. Id.

       The Supreme Court explained in detail both rules of interpretation. With respect to the

first rule, that “[a]n implicit agreement to authorize class-action arbitration . . . is not a term that
                                                  10
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 16 of 20




the arbitrator may infer solely from the fact of the parties’ agreement to arbitrate,” the Supreme

Court explained that “class-arbitration changes the nature of arbitration” too much; a default

presumption that class arbitration is intended anytime parties agree to arbitrate simply does not

make sense. Id. at 685. In fact, the Court suggested that the opposite is true—the default rule is

that the parties did not agree to group arbitration.

       The Supreme Court explained that while “the commercial stakes of class-action

arbitration are comparable to those of class-action litigation . . . the scope of judicial review is

much more limited.” Id. at 686-87. This in and of itself strongly suggests that defendant

employers are unlikely to agree implicitly to class arbitration. Indeed, in AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 350 (2011), the Supreme Court explained:

               [C]lass arbitration greatly increases risks to defendants. . . . [T]he
               absence of multilayered review makes it more likely that errors
               will go uncorrected. Defendants are willing to accept the costs of
               these errors in arbitration, since their impact is limited to the size
               of individual disputes, and presumably outweighed by savings
               from avoiding the courts. But when damages allegedly owed to
               tens of thousands of potential claimants are aggregated and
               decided at once, the risk of an error will often become
               unacceptable.. . . Arbitration is poorly suited to the higher stakes of
               class litigation.. . . We find it hard to believe that defendants would
               bet the company with no effective means of review, and even
               harder to believe that Congress would have intended to allow state
               courts to force such a decision.

       For these same reasons, the Stolt-Nielsen Court put its second black-and-white rule in

place, holding that “the differences between bilateral and class-action arbitration are too great for

arbitrators to presume . . . that the parties’ mere silence on the issue of class-action arbitration

constitutes consent to resolve their disputes in class proceedings.” Stolt-Nielsen, 662 U.S. at

687. Again in Concepcion, the Supreme Court reiterated this simple and unequivocal principle,

that one cannot interpret a clause that is silent on the issue of group arbitration to authorize group

arbitration. The Concepcion Court explained its holding in Stolt-Nielsen as follows: “[we] held
                                                  11
    Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 17 of 20




that the agreement at issue, which was silent on the question of class procedures, could not be

interpreted to allow them.” Concepcion, 131 S. Ct. at 1750 (emphasis added); see also American

Exp. Co. v. Italian Colors Restaurant, 133 S. Ct. 2304, 2308 (2013) (“Stolt-Nielsen . . . held that

a party may not be compelled to submit to class arbitration absent an agreement to do so.”).

Federal courts across the country have applied Stolt-Nielsen in such a straightforward manner:

where the parties’ arbitration agreement is silent about group arbitration, group arbitration is not

permitted. 6




6
        See, e.g., In re Am. Express Merchants’ Litig., 634 F.3d 187, 193 (2d Cir. 2011) (“Stolt-
Nielsen states that parties cannot be forced to engage in a class arbitration absent a contractual
agreement to do so.”); Quilloin v. Tenet HealthSystem Philadelphia, Inc., 673 F.3d 221, 232 (3d
Cir. 2012) (“Silence regarding class arbitration generally indicates a prohibition against class
arbitration.”) (citing Stolt-Nielsen); Cent. W. Virginia Energy, Inc. v. Bayer Cropscience LP, 645
F.3d 267, 274 (4th Cir. 2011) (finding in Stolt-Nielsen, “Supreme Court held that the arbitration
panel ‘exceeded its powers’ in finding that the parties’ silence on the matter of class arbitration
amounted to consent”); Reed Elsevier, Inc. ex rel. LexisNexis Div. v. Crockett, 734 F.3d 594, 599
(6th Cir. 2013) (finding classwide arbitration inappropriate where arbitration clause “nowhere
mentions it.”); Eshagh v. Terminix Int'l Co., L.P., 588 Fed. App’x. 703, 704 (9th Cir. 2014)
(affirming district court’s decision to strike class claims but compelling bilateral arbitration
according to agreement, which did not contain terms regarding to class arbitration); Del Webb
Communities, Inc. v. Carlson, No. 9:14-1877, 2017 WL 1050139, at *1 (D.S.C. Feb. 1, 2017)
(concluding that arbitration agreement that was silent regarding class arbitration does not permit
class arbitration); NCR Corp. v. Jones, No. 15-00444, 2016 WL 74424, at *5 (W.D.N.C. Jan. 6,
2016) (“[T]he exclusively bilateral terms [o]n the face of the contract weigh in favor of the
Agreement only covering bilateral disputes.”); Alixpartners, LLP v. Brewington, No. 14-14942,
2015 WL 8538089, at *5 (E.D. Mich. Dec. 10, 2015) (finding classwide arbitration not available
because agreement was silent as to class arbitration); Thomas v. Right Choice Staffing Grp., LLC,
No. 15-10055, 2015 WL 4078173, at *7 (E.D. Mich. July 6, 2015) (declining to permit classwide
arbitration on FLSA claims where agreement at issue did not mention classwide arbitration);
Bird v. Turner, No. 14-97, 2015 WL 5168575, at *9 (N.D.W. Va. Sept. 1, 2015), appeal
dismissed (Dec. 2, 2015) (“[T]he arbitration agreement does not mention class arbitration. In
fact, the arbitration agreement is put in terms of bilateral disputes . . . therefore . . . the parties did
not consent to class arbitration but only to bilateral arbitration.”).




                                                    12
   Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 18 of 20




       In sum, an arbitrator may not impose nonconsensual group arbitration by construing

silence in an arbitration agreement as implied consent to group arbitration. To the contrary, the

default rule is that, where an agreement is silent as to class, collective or group arbitration, the

parties have not agreed to arbitrate claims on anything other than an individual basis.

               2.      Finding That LCC Agreed To Group Arbitration Would Conflict With
                       The Employee Agreement’s Plain Language And LCC’s Understanding
                       Of It.

       Further undercutting any argument that the Employee Agreement anticipates group

claims is that such an interpretation conflicts with the Employee Agreement’s plain language.

The language within the Employee Agreement reveals that the arbitration provision specifically

contemplates bilateral arbitration. References to the two different sides of the contemplated

arbitration proceeding are strictly written in the singular. For example, with respect to the costs

and fees associated with arbitration, the Employee Agreement provides that “the losing party”

shall bear the costs of arbitration, unless an arbitrator decides otherwise. (Ex. B to Demand for

Arbitration, Mr. Torgerson’s Executed Employment Agreement at § 5.4).               The Employee

Agreement also provides that “the prevailing party” is entitled to reimbursement for reasonable

attorneys’ fees and costs. (Id. at § 5.5). If the parties to the Employee Agreement had agreed to

group arbitration, they would have used the plural “party or parties.” The provisions as written

anticipate bilateral dispute resolution with only one party on each side of the case. Arbitrator

Healy agreed with this analysis when he concluded that permitting group arbitration does not

square with the Employee Agreement’s 49 references to a singular “Employee.” Ex. 1 to Ex. A,

Roseman Decl.

       Second, LCC has never administered any class, collective or group claims under this

arbitration provision. Moss Decl., ¶ 4, Ex. B. LCC has, at all times interpreted the arbitration



                                                13
      Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 19 of 20




provision to prohibit the prosecution of anything other than individual complaints. Id. at ¶ 5. In

addition to the Khan Claimants, other former colleagues of Mr. Torgerson have also interpreted

the arbitration provision the same way, that is, prohibiting group or class arbitration. Id. at ¶ 3.

Indeed, former LCC employees have filed no less than six separate arbitrations against LCC

alleging that LCC improperly classified them as an exempt employee and failed to pay them

overtime wages as allegedly required by the FLSA. 7 Id. Unlike Mr. Torgerson, however, these

claimants only sought to represent themselves (on an individual basis) and did not seek to

represent themselves and all other similarly situated claimants. The fact of these individual

arbitrations establishes that LCC and its current and former employees did not have any sort of

understanding that they could pursue claims on a class, collective or group basis.

IV.     CONCLUSION

        For all the foregoing reasons, the Arbitrator should issue a Final Clause Construction

Award which holds that Mr. Torgerson’s Employee Agreement does not authorize arbitrations of

class, collective or group claims and directs that this matter shall proceed as an individual

arbitration, resolving the claims of Mr. Torgerson only. The Arbitrator should further dismiss

any individual who has filed a consent to join form from this arbitration, directing that they may

refile their claims in accordance with the terms of their respective Employee Agreements.




7
       See, e.g., David Batchelder v. LCC International, Inc., AAA No. 01-16-0001-948; Keith
Smith v. LCC International, Inc., AAA No. 01-16-0002-2907; Tim Zweifel v. LCC International,
Inc., AAA No. 01-16-0001-5502; and Scott Alan Weller v. LCC International, Inc., AAA No.
01-16-0002-0575.
                                                14
Case 2:16-cv-02495-DDC-TJJ Document 106-7 Filed 08/07/19 Page 20 of 20




  Dated: June 2, 2017              Respectfully submitted,



                                   /s/ James N. Boudreau
                                   James N. Boudreau, Esq.
                                   Adam R. Roseman, Esq.
                                   GREENBERG TRAURIG, LLP
                                   2700 Two Commerce Square
                                   2001 Market Street
                                   Philadelphia, PA 19103
                                   215.988.7833 (Telephone)
                                   215.988.7801 (Telecopy)

                                   Attorneys for Respondent




                                  15
